Exhibit 10.482

 

FIRST AMENDMENT TO REAL ESTATE AGREEMENT

Phenix Crossing, Phenix City, Alabama

 

THIS AGREEMENT is made as of this 20th day of December, 2004, between INLAND
REAL ESTATE ACQUISITIONS, INC., an Illinois corporation (referred to herein as
“Buyer”), and REGENCY REALTY GROUP, INC., a Florida corporation (referred to
herein as “Seller”).

 

RECITALS

 

A.                                   The parties heretofore executed that
certain Real Estate Sale Agreement with an Effective Date of November 15, 2004
(the “Agreement”), for the purchase and sale of property located in Lee County,
Alabama, as more particularly described in the Agreement (the “Property”).

 

B.                                     Buyer and Seller wish to further amend
certain terms of the Agreement as set forth herein.

 

C.                                     Except as otherwise expressly provided
for herein, capitalized terms used herein shall have the same meaning as set
forth in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein, and other good
and valuable consideration, including the sum of Ten Dollars ($10.00) paid by
each party to the other, the receipt of which is hereby acknowledged, the
parties promise and agree to amend the Agreement as follows:

 

1.                                       The Buyer hereby acknowledges that the
Buyer has completed its due diligence review of the Property, subject only to
the title and survey matters set forth in the December 20, 2004 letter from
Charles J. Benvenuto, P.C. delivered to Seller. Therefore, the Agreement is
modified to provide that upon the expiration of the Inspection Period, the
Earnest Money Deposit (as increased pursuant to the terms of the Agreement)
shall be non-refundable, other than in the event the title and survey matters
are not resolved to the satisfaction of Buyer (not to be unreasonably withheld),
in which event the Buyer shall have the right to terminate the Agreement and
receive a return of the Earnest Money Deposit.

 

2.                                       At Closing, the Buyer shall receive a
credit against the Purchase Price in the aggregate amount of $18,000.00, which
shall consist of (i) $15,500.00 credit for recovery from slippage in the NOI for
the Property, and (ii) $2,500.00 for deferred maintenance on the Property.

 

3.                                       Section 3.3 of the Agreement is
modified to provide that the Closing shall take place at the offices of Escrow
Agent on December 28, 2004.

 

4.                                       The remaining terms and conditions of
the Agreement remain in full force and effect.

 

5.                                       This Amendment may be executed by the
parties hereto individually or in combination, in one or more counterparts, each
of which shall be an original and all of which will constitute one and the same
Amendment.

 

6.                                       The parties hereby agree that an
executed facsimile copy of this Amendment may be transmitted to either party and
be deemed an original for purposes hereof.

 

--------------------------------------------------------------------------------


 

7.                                       As modified herein, all terms and
conditions in the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

“SELLER”

 

 

 

REGENCY REALTY GROUP, INC., a

 

Florida corporation

 

 

 

By:

/s/ John R. Ibach

 

 

Name:

 John R. Ibach

 

Title:

 Attorney for and on behalf of Seller

 

 

 

 

Date:

12/20, 2004

 

 

 

“BUYER”

 

 

 

INLAND REAL ESTATE ACQUISITIONS,

 

INC., an Illinois corporation

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

Title:

[ILLEGIBLE]

 

 

 

 

Date:

12/20, 2004

 

2

--------------------------------------------------------------------------------


 

REAL ESTATE SALE AGREEMENT

 

(Existing Shopping Center)

 

THIS AGREEMENT is made as of the 15th day of November, 2004, between INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation, and its permitted nominee
(referred to herein as “Buyer”), and REGENCY REALTY GROUP, INC., a Florida
corporation (referred to herein as “Seller”).

 

Background

 

Buyer wishes to purchase the following shopping center in Alabama, but
specifically excluding the outparcels being retained by Seller, identified as:

 

Center

 

City

 

County

 

Phenix Crossing

 

Phenix City

 

Russell

 

 

Seller wishes to sell the said shopping center to Buyer;

 

In consideration of the mutual agreements herein, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, Seller
agrees to sell to Buyer and Buyer agrees to purchase the said shopping center,
subject to the following terms and conditions:

 

1. DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

1.1                                 Agreement means this Real Estate Sale
Agreement, which shall supercede all prior agreements and understandings between
Buyer and Seller concerning the sale and purchase of the Shopping Center.

 

1.2                                 Broker means Staubach Retail Services
Southeast, L.L.C., a licensed real estate broker, whose address is 3400
Peachtree Road, N.E., Suite 1100, Atlanta, Georgia 30326, the responsible broker
being Thomas Statham.

 

1.3                                 Buyer means Inland Real Estate Acquisitions,
Inc., and its permitted nominee.

 

1.4                                 Closing means generally the execution and
delivery of those documents and funds necessary to effect the sale of the
Shopping Center to Buyer.

 

1.5                                 Closing Date means the date on which the
Closing occurs.

 

1.6                                 Contracts means all service contracts and
similar agreements concerning the furnishing of goods and services to Seller
with respect to the Shopping Center.

 

1.7                                 Earnest Money Deposit means the deposits
delivered by Buyer to Escrow Agent under Section 2.2 of this Agreement.

 

1.8                                 Effective Date means the next business day
following the date upon which the fully executed Agreement has been executed by
the Escrow Agent.

 

1.9                                 Environmental Law means any current legal
requirement in effect at the Closing Date pertaining to (a) the protection of
health, safety, and the indoor or outdoor environment, (b)

 

--------------------------------------------------------------------------------


 

the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of source water and groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, release, threatened release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or (e)
pollution (including any release to air, land, surface water, and groundwater);
and includes, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 USC 9601 et seq., Solid Waste Disposal Act,
as amended by the Resource Conservation Act of 1976 and Hazardous and Solid
Waste Amendments of 1984, 42 USC 6901 et seq., Federal Water Pollution Control
Act, as amended by the Clean Water Act of 1977, 33 USC 1251 et seq., Clean Air
Act of 1966, as amended, 42 USC 7401 et seq., Toxic Substances Control Act of
1976,15 USC 2601 et seq., Hazardous Materials Transportation Act, 49 USC App.
1801, Occupational Safety and Health Act of 1970, as amended, 29 USC 651 et
seq., Oil Pollution Act of 1990, 33 USC 2701 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 USC App. 11001 et seq., National
Environmental Policy Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act
of 1974, as amended by 42 USC 300(f) et seq., and any similar, implementing or
successor law, any amendment, rule, regulation, order or directive, issued
thereunder.

 

1.10                           Escrow Agent means the firm identified as the
Escrow Agent in Section 10.2 of this Agreement.

 

1.11                           Hazardous Material means petroleum, petroleum
products, drycleaning solvents and other hazardous or toxic substances as
defined in or regulated by any Environmental Law in effect at the pertinent date
or dates.

 

1.12                           Improvements means all buildings, structures or
other improvements owned by Seller, (but not those, if any, owned by tenants)
situated on the real property on which the Shopping Center is located, if any.

 

1.13                           Inspection Period means the period of time which
begins on the Effective Date and ends on the thirty fifth (35th) day after the
Effective Date.

 

1.14                           Leases means all leases and other occupancy
agreements permitting persons to lease or occupy any portion of the Shopping
Center.

 

1.15                           Major Tenants with respect to the Shopping
Center, are those identified as such on Exhibit 1.15 attached hereto.

 

1.16                           Materials means all plans, drawings,
specifications, soil test reports, environmental assessments and similar
documents concerning the Shopping Center which are in Seller’s possession.

 

1.17                           Permitted Exceptions means only the following
interests, liens and encumbrances:

 

(a)                                  Liens for ad valorem taxes not payable on
or before Closing;

 

(b)                                 The exceptions noted with respect to the
Shopping Center in the Existing Title Policy and on the Existing Survey, it
being understood, however, that Buyer shall have the Inspection Period within
which to determine whether

 

2

--------------------------------------------------------------------------------


 

any such item will materially and adversely affect Buyer’s contemplated use of
the Property.

 

(c)                                  The Leases;

 

(d)                                 A standard form of Declaration of
Restrictions, Covenants, and Conditions and Grant of Easements required by
Publix, the final form of which shall be negotiated in good faith between the
Buyer and Seller during the Inspection Period, to govern the Property and the
adjacent Outparcels; and

 

(e)                                  Covenants, restrictions, easements and
other matters of record, it being understood, however, that Buyer shall have the
Inspection Period within which to determine whether any such item will
materially and adversely affect Buyer’s contemplated use of the Property.

 

1.18                           Personal Property means all (a) sprinkler,
plumbing, heating, air-conditioning, electric power or lighting, incinerating,
ventilating and cooling systems, with each of their respective appurtenant
furnaces, boilers, engines, motors, dynamos, radiators, pipes, wiring and other
apparatus, equipment and fixtures, elevators, partitions, fire prevention and
extinguishing systems owned by Seller, located in or on the Improvements, (b)
the Materials, (c) other tangible personal property used in connection with the
ownership or operation of the Improvements, provided the same are now owned or
are acquired by Seller, prior to the Closing, and (d) all trade names,
franchises, licenses, permits, easements, development rights and approvals,
deposits, credits, petroleum and mineral interests and royalties, air and water
rights, construction and product warranties, the Leases (including all security
deposits and guarantees given with respect thereto), Contracts and Materials,
and all other intangibles owned by or for the benefit of Seller in connection
with the Shopping Center, including the rights of Seller in and to the name of
the Shopping Center: “Phenix Crossing.” The previous provisions to the contrary
notwithstanding, the term Personal Property shall specifically exclude all
entrance, exit and leasing signs referencing “Regency”, “Regency Centers” or
affiliated entities.

 

1.19                           Property means collectively the Real Property,
the Improvements and the Personal Property, constituting the Shopping Center. It
is sometimes used with the same meaning as “Shopping Center” when the context so
requires.

 

1.20                           Purchase Price means the consideration agreed to
be paid by Buyer for the purchase of the Shopping Center as set forth in
Section 2.1 (subject to prorations and adjustments as provided herein).

 

1.21                           REA Estoppel Letter. REA estoppel certificate, in
the form attached hereto as Exhibit 1.21, or such other form reasonably approved
by Buyer, from each party to any declaration, reciprocal easement agreement, or
like agreement benefiting and/or burdening the Shopping Center.

 

1.22                           Real Property means the lands and easements more
particularly described in the Existing Title Policy with respect to the Shopping
Center, but specifically excluding the outparcels, which are being retained by
the Seller. The Existing Title Policy for the Shopping Center has been or will
be delivered to Buyer.

 

1.23                           Rent Roll means the Leases enumerated with
respect to the Shopping Center, as listed on Exhibit 1.23 of this Agreement,
identifying with particularity the space leased by each

 

3

--------------------------------------------------------------------------------


 

tenant, the square footage and applicable rent, common area maintenance, tax and
other reimbursements, and similar information concerning each of the Leases,
together with a separate certificate setting forth security deposits held.

 

1.24                           Seller means Regency Realty Group, Inc., a
Florida corporation.

 

1.25                           Seller Financial Statements means the statements
of income and expense prepared by Seller for the Shopping Center, as, of and
three (3) calendar years next preceding the date of this Agreement and all
monthly and quarterly reports of income and expense prepared by Seller for the
Shopping Center for any such period beginning after the latest of such calendar
years, and ending prior to Closing.

 

1.26                           Shopping Center means the shopping center
identified on the initial page hereof.

 

1.27                           Survey means a map of a staked survey of the Real
Property and Improvements constituting the Shopping Center prepared by the
surveyor who prepared the Existing Survey for the Shopping Center, such Survey
to comply with the ALTA/ACSM Survey Requirements 1999 for ALTA/ACSM land title
surveys jointly established and adopted in 1999, by the American Land Title
Association, American Congress on Surveying and Mapping, and the National
Society of Professional Engineers, including optional items 1, 2, 3, 4, 6, 7(a,
b, and c), 8, 9, 10 and 11 of Table “A” thereof, which meets the accuracy
standards (as adopted by ALTA and ACSM and in effect on the date of the Survey).
The surveyor shall prepare and deliver to Buyer elevation certificates for each
building located within the Shopping Center that is located within a flood zone.
The Survey shall be certified to Buyer, Seller, and the Title Company. The
existing survey for the Shopping Center has been or will be delivered to Buyer
and is identified on Exhibit 1.27 attached hereto (“Existing Survey”).

 

1.28                           Tenant Estoppel Letter means a letter or other
certificate from a tenant certifying as to certain matters regarding such
tenant’s Lease, in substantially the same form as Exhibit 1.28 of this
Agreement, or in the case of national or regional “credit” tenants, the form
customarily used by such tenant. In any case, the form of Tenant Estoppel Letter
which the particular tenant is obligated to give under its lease shall be deemed
acceptable, notwithstanding any other requirement of this Agreement.

 

1.29                           Title Company means Chicago Title Insurance
Company.

 

1.30                           Title Defect means any exception in a Title
Insurance Commitment or any matter disclosed by a new Survey to which Buyer
objects, other than a Permitted Exception (recognizing that Buyer has the right
to approve of any title exception and the Survey in accordance with the terms
hereof).

 

1.31                           Title Insurance means an Alabama promulgated form
of owners policy of title insurance in the amount of the Purchase Price insuring
marketable fee simple title to the Shopping Center in Buyer, subject only to the
Permitted Exceptions (as approved by Buyer), issued by the Title Company. Should
Buyer or Buyer’s lender require special endorsements to any policy, the cost of
such endorsement(s) shall be borne by Buyer. Buyer has received or will receive
an existing title insurance policy for the Shopping Center, which is identified
on Exhibit 1.31 attached hereto (“Existing Title Policy”).

 

4

--------------------------------------------------------------------------------


 

1.32                           Title Insurance Commitment means a preliminary
title report whereby the Title Company agrees to issue the Title Insurance to
Buyer, together with copies of all instruments which are exceptions noted
therein or conditions to be satisfied.

 

2. PURCHASE PRICE AND PAYMENT

 

2.1                                 Purchase Price; Payment.  The total Purchase
Price for the Property (subject to adjustment as provided herein) shall be
$10,064,802.00. The Purchase Price shall be payable in cash, before 2:00 P.M.
(Charlotte, NC time) on the date of Closing.

 

2.2                                 Earnest Money Deposit.  An initial earnest
money deposit in the amount of $100,000.00 shall be deposited with Escrow Agent
by Buyer within two (2) business days after the Effective Date. This Agreement
may be terminated by Seller by notice to Buyer if the said deposit is not
delivered to Escrow Agent by such deadline(s). All deposits made as earnest
money, shall be deemed included within the meaning of the term Earnest Money
Deposit for all purposes. The Earnest Money Deposit shall be held as
specifically provided in this Agreement and, at Buyer’s option, shall either be
applied to the Purchase Price at Closing, or released to Buyer upon Closing
(with the full Purchase Price having been paid).

 

2.3                                 Tax Prorations. Ad valorem taxes and
assessments shall be prorated at Closing as of midnight of the day preceding the
Closing Date, based upon the highest discounted rate for ad valorem taxes for
the year of Closing. If the amount of the taxes for the year of closing are not
available on the Closing Date, such taxes will be prorated based upon the
highest discounted rate for the immediately preceding calendar year. If
applicable, Seller or Buyer shall pay the Closing year taxes on the date
necessary to obtain the highest discounted rate available. If necessary, on or
before March 31 of the year following Closing, Seller shall provide to Buyer a
final tenant reconciliation for the year of closing and a final proration
between Seller and Buyer shall then be made with the prorations as of midnight
of the day preceding Closing, after receipt and application of all tenant
reimbursements, giving credit to Seller and Buyer based on amounts actually
received from the tenants, and the actual taxes paid by Buyer.

 

2.4                                 Other Prorations. If the Closing occurs
during a month when one or more tenants have not yet paid rent, the rent shall
be prorated by giving Buyer a credit at Closing for a prorated amount for the
period between the Closing Date and the last day of the month in which Closing
occurs. Other matters of income and expense, if any, and other items customarily
prorated in transactions of this kind shall be prorated as of midnight of the
day preceding the Closing Date.

 

2.5                                 Further Adjustments to the Purchase Price. 
The Purchase Price shall be further adjusted as of midnight of the day preceding
the Closing Date by subtracting the amount of security deposits, prepaid rents
from and credit balances of tenants under the Leases. Any rents, percentage
rents or tenant reimbursements payable by tenants after the Closing Date but
applicable to periods prior to the Closing Date shall be remitted to Seller by
Buyer within thirty (30) days after receipt, except that Major Tenant (as
described on Exhibit 1.15) reimbursements due for ad valorem property taxes
which are paid by any Major Tenant on an annual basis shall be prorated as of
the Closing Date, giving credit to Seller for the prorated amount of the
projected amount to be paid for the same for the period from January 1 of the
year of Closing and Closing Date. Buyer shall undertake to collect delinquencies
in the ordinary course of its business, but shall have no obligation to
institute any litigation. Seller may separately institute litigation for sums
due it from tenants, but shall not attempt to evict any tenant. Should Buyer
collect any delinquent rents or other sums which cover periods prior to the
Closing Date and for

 

5

--------------------------------------------------------------------------------


 

which Seller received no proration or credit, Buyer shall remit same to Seller
within thirty (30) days after receipt. Buyer will not interfere in Seller’s
efforts to collect sums due it prior to the Closing. Seller will remit to Buyer
within thirty (30) days after receipt any rents, percentage rents or tenant
reimbursements received by Seller after Closing which are attributable to
periods occurring on or after the Closing Date. Undesignated receipts after
Closing of either Buyer or Seller from tenants in the Shopping Center shall be
applied first to then current rents and reimbursements for such tenant(s), then
to delinquent rents and reimbursements attributable to post-Closing Date
periods, and then to pre-Closing Date periods.

 

2.6                                 Closing Costs.

 

(a)                                  Seller shall pay:

 

(1)                                  The costs, if any, of satisfying any liens,
curing title defects (including, if Seller elects to cure the defect or is
required to cure in accordance with Section 7 of this Agreement, the cost and
expense of title policy endorsements required to accomplish same, if any) and
recording any curative title documents;

 

(2)                                  A credit against the Purchase Price in the
amount of $94,160.00, which represents market rent and reimbursements for a
twelve (12) month period, tenant improvement costs and leasing commissions for
the vacant suites 8 and 11 within the Shopping Center;

 

(3)                                  The brokerage commission payable to Broker
incurred in connection with the sale of the Shopping Center to Buyer, if and
when this transaction closes, in accordance with a separate written agreement
between Broker and Seller; and

 

(4)                                  Seller’s attorneys’ fees relating to the
sale of the Property.

 

(b)                                 Buyer shall pay:

 

(1)                                  The costs of Buyer’s due diligence
investigations;

 

(2)                                  The costs of the Phase I environmental site
assessment to be obtained by Buyer, if any;

 

(3)                                  Transfer taxes imposed upon the
transactions contemplated hereby;

 

(4)                                  The costs of Title Insurance;

 

(5)                                  The costs of the new Survey;

 

(6)                                  The costs, fees and taxes attributable to
Buyer’s financing, if any;

 

(7)                                  The costs of recording the closing
documents to be recorded; and

 

(8)                                  Buyer’s attorneys’ fees.

 

6

--------------------------------------------------------------------------------


 

3. INSPECTION PERIOD AND CLOSING

 

3.1                                 Inspection Period.  Buyer shall have the
Inspection Period within which to physically inspect the Property and conduct
its due diligence related thereto, and Seller agrees to provide Buyer with the
documentation described upon the Due Diligence Checklist attached hereto as
Exhibit 3.1, and made a part hereof. Buyer and Buyer’s officers, employees,
consultants, attorneys and other authorized representatives shall have the right
to reasonable access to the Property and to all records of Seller related
thereto (including without limitation title information, property leasing files,
surveys, environmental assessment reports and other information concerning the
condition of the Property), at reasonable times during the Inspection Period,
for the purpose of inspecting the Property, conducting a Phase I Environmental
Site Assessment in accordance with ASTM standards only, reviewing the books and
records of Seller concerning the Property, evaluating the leasing and physical
condition of the Property, conducting tenant interviews and otherwise conducting
its due diligence review, provided however that Buyer shall not be permitted to
obtain soil, or groundwater samples from the Property for the purpose of
conducting laboratory analysis on such samples. Seller shall give Buyer any
authorizations which may be required by Buyer in order to gain access to records
or other information pertaining to the Property or the use thereof maintained by
any third party, governmental or quasi-governmental authorities or
organizations. Buyer hereby expressly agrees that unless requested by Seller in
writing to disclose such results, Buyer shall maintain the confidentiality of
its Phase I report and any other environmental investigation or due diligence
and specifically, shall not disclose such information to Seller, any third party
or any governmental entity unless required to do so by law. Buyer hereby agrees
to indemnify and hold Seller harmless from any damages, liabilities or claims
for property damage or personal injury and mechanics liens caused by or arising
from Buyer and its agents and contractors in the conduct of such inspections and
investigations. Prior to any entry upon any Property by Buyer or any officer,
employee, agent, consultant or contractor of Buyer, Buyer shall provide Seller
with an insurance certificate reflecting liability insurance coverage of not
less than $1,000,000 and naming Seller as an additional insured and to restore
the Property to the condition that existed prior to such inspections or
investigations. Buyer’s indemnity and insurance obligations shall survive the
Closing or early termination hereof. Seller shall cooperate with and assist
Buyer in making such inspections, interviews and reviews. Buyer agrees that it
will not interview, converse or communicate with any tenant without affording
Seller reasonable notice and an opportunity to be present and furnishing Seller
a copy of each and every written communication to or from a tenant promptly upon
giving or receiving same.

 

3.2                                 Buyer’s Termination Right.  Within the
Inspection Period, Buyer may elect (for any reason, or for no reason) whether or
not to go forward with this Agreement to Closing, which election shall be made
by notice to Seller and Escrow Agent given within the Inspection Period. If such
notice is not timely given, this Agreement and all rights, duties and
obligations of Buyer and Seller hereunder, except any which expressly survive
termination such as Buyer’s indemnity and insurance obligations in Section 3.1,
shall terminate, whereupon Escrow Agent shall promptly return to Buyer the
Earnest Money Deposit. Buyer shall return to Seller the materials and
information furnished to Buyer by Seller, at no cost to Seller, after the
Buyer’s receipt of the Earnest Money Deposit. After the conclusion of the
Inspection Period the Earnest Money Deposit shall not be refundable except upon
terms otherwise expressly set forth herein.

 

3.3                                 Time and Place of Closing. The Closing shall
take place at the offices of Escrow Agent on the tenth (10th) day after the end
of the Inspection Period. By providing Buyer with written notice, no later than
three (3) business days prior to Closing, Seller shall have the right to

 

7

--------------------------------------------------------------------------------


 

extend the date of Closing by thirty (30) days if Seller has not obtained all
required Tenant Estoppel Letters. At any time during such thirty (30) day
extension period, Seller may provide Buyer with written notice that all Tenant
Estoppel Letters have been obtained, and the Closing shall be set at a time
mutually agreeable to Buyer and Seller within the next five (5) business days
following such written notice.

 

4. WARRANTIES, REPRESENTATIONS AND COVENANTS OF SELLER

 

Seller, in its capacity as owner of the Shopping Center, warrants and
represents, as of the Effective Date and to the best knowledge of Seller and,
where indicated, covenants and agrees, as follows:

 

4.1                                 Organization; Authority. Seller is duly
organized, validly existing and in good standing under the laws of the state of
its organization. Seller is authorized to transact business in the state in
which the Shopping Center is located. Seller has full power and authority to
enter into and perform this Agreement in accordance with its terms.

 

4.2                                 Title. Seller is the owner in fee simple of
the Shopping Center.

 

4.3                                 Litigation. There is no litigation or
proceeding pending, or to the best of Seller’s knowledge, threatened against
Seller relating to the Shopping Center, except as set forth on Exhibit 4.3
attached hereto.

 

4.4                                 Leases. There are no Leases affecting the
Shopping Center other than those listed on the Rent Roll. The copies of the
Leases, which will be made available to Buyer during the course of the
Inspection Period, will be, to the best knowledge of Seller, true, correct and
complete copies thereof. Between the end of the Inspection Period and the
Closing Date, Seller will not terminate or modify any of the Leases, enter into
any new Leases or grant additional renewal rights to any tenant, without the
consent of Buyer. During the Inspection Period Seller will advise Buyer of the
terms of any proposed new Lease or material modification of any existing Lease,
or of any termination. No rent or reimbursement has been paid more than one (1)
month in advance. No security deposit has been paid, except as stated on a
separate certified report from Seller. No tenants under the Leases are entitled
to interest on any security deposits.

 

4.5                                 Financial Statements.  Each of the Seller
Financial Statements delivered or to be delivered to Buyer hereunder has or will
have been prepared in accordance with the books and records of Seller and
presents fairly in all material respects the results of operations for the
Shopping Center as of and for the periods to which they relate.

 

4.6                                 Contracts.  Except as stated on Exhibit 4.6
attached hereto, which is a list of all service contracts in force and effect as
of the date hereof, there are no Contracts affecting the Shopping Center, which
extend beyond the Closing Date and which, if terminated in accordance with their
terms, would bind Buyer or encumber the Shopping Center more than thirty (30)
days after such termination. All Contracts are in full force and effect, and all
obligations of Seller under the Contracts required to be performed to date have
been performed in all material respects; no party to any Contract has asserted
any claim of default or offset against Seller with respect thereto and no event
has occurred or failed to occur, which would in any way affect the validity or
enforceability of any such Contract. The copies of the Contracts to be delivered
to Buyer will be true, correct and complete copies thereof. Seller will fulfill
its obligations under all Contracts, and agrees that between the end of the
Inspection Period and the Closing will not terminate or modify any Contracts or
enter into any new Contract without the consent of Buyer

 

8

--------------------------------------------------------------------------------


 

(not to be unreasonably withheld) except such obligations as are freely
terminable without penalty upon not more than thirty (30) days’ written notice.

 

4.7                                 Maintenance and Operation of Shopping
Center.  From and after the date hereof and until the Closing, Seller covenants
to keep and maintain and operate the Shopping Center substantially in the manner
in which it is currently being maintained and operated and covenants not to
cause or permit any waste nor undertake any action with respect to the operation
thereof outside the ordinary course of business without Buyer’s prior written
consent, not to be unreasonably withheld. Seller covenants not to remove from
the Improvements or the Real Property any article included in the Personal
Property, without replacing the same with a replacement of the same general
quality and/or type. Seller covenants to maintain such casualty and liability
insurance on the Property as is presently being maintained.

 

4.8                                 Permits and Zoning; Compliance with Law. To
the best knowledge of Seller, the Shopping Center is properly zoned for its
present use without variance or grandfathering as a nonconforming use.

 

4.9                                 Rent Roll; Tenant Estoppel Letters.  The
Rent Roll is true and correct in all material respects. After the Inspection
Period ends without termination by Buyer, Seller shall use commercially
reasonable efforts to obtain current Tenant Estoppel Letters from all Tenants
under the Leases.

 

4.10                           Condemnation.  To the best knowledge of Seller,
neither the whole nor any portion of the Shopping Center, including access
thereto, is subject to temporary requisition of use by any governmental
authority or has been condemned, or taken in any proceeding similar to a
condemnation proceeding, nor is there now pending or formally threatened any
condemnation, expropriation, requisition or similar proceeding against the
Property or any portion thereof. Seller has received no notice nor has any other
knowledge that any such proceeding is contemplated.

 

4.11                           Consents and Approvals; No Violation. Neither the
execution and delivery of this Agreement by Seller nor the consummation by
Seller of the transactions contemplated hereby will (a) conflict with or breach
any provision of the organizational documents of Seller; (b) violate or breach
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, any note, bond,
mortgage, indenture or deed of trust to which Seller is a party; or (c) violate
any order, writ, injunction, decree, judgment, statute, law or ruling of any
court or governmental authority applicable to Seller.

 

4.12                           Environmental Matters.  Except for uses permitted
by applicable law, to the best of Seller’s knowledge Seller has used no
Hazardous Material at the Shopping Center, nor has Seller knowingly permitted
any other person to do so, except as reflected by the environmental assessment
reports that have been previously been delivered to Buyer as part of Buyer’s due
diligence as listed on Exhibit 4.12 attached hereto or as otherwise set forth on
Exhibit 4.12 attached hereto.

 

4.13                           REA Estoppel Letters.  After the Inspection
Period ends without termination by Buyer, Seller shall use commercially
reasonable efforts to obtain current REA Estoppel Letters from all REA parties
under any declaration or reciprocal easement agreement. Failure to obtain such
REA Estoppel Letters shall not be a default under this Agreement or a condition
to Buyer’s obligation to close.

 

9

--------------------------------------------------------------------------------


 

4.14                           Foreign Investment and Real Property Tax Act. 
Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code, or under any comparable state statutes which are
applicable to this transaction. At Closing Seller will execute and deliver to
Buyer an affidavit regarding such matters.

 

4.15                           Seller’s Knowledge.  When used herein, the term
“to the best of Seller’s knowledge” or “to the best of knowledge of Seller”
shall mean only the actual, current, conscious knowledge, without inquiry (not
constructive or implied knowledge) of Seller’s Representative, Barry Argalas.

 

5. WARRANTIES AND REPRESENTATIONS OF BUYER

 

5.1                                 Buyer hereby warrants and represents that
Buyer is an entity which is duly organized, validly existing and in good
standing under the laws of the state of its organization. Buyer will, prior to
Closing, be authorized to transact business in the state in which the Shopping
Center is located. Buyer has full power and authority to enter into and perform
this Agreement in accordance with its terms.

 

5.2                                 Disclaimer.  BUYER ACKNOWLEDGES AND AGREES
THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER HAS NOT MADE, AND
SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES (OTHER THAN
THE SPECIAL WARRANTY OF TITLE CONTAINED IN THE SPECIAL WARRANTY DEED TO BE
DELIVERED IN ACCORDANCE WITH THIS AGREEMENT), COVENANTS OR AGREEMENTS OF ANY
KIND OR CHARACTER REGARDING ANY ASPECT OF THE SHOPPING CENTER, INCLUDING,
WITHOUT LIMITATION: (A) THE VALUE,  NATURE,  QUALITY OR PHYSICAL CONDITION
THEREOF, (B) THE INCOME TO BE DERIVED THEREFROM, (C) THE SUITABILITY OF THE
SHOPPING CENTER FOR ANY ACTIVITY OR USE WHICH BUYER OR ANY TENANT MAY CONDUCT
THEREON, (D) THE COMPLIANCE OF THE SHOPPING CENTER OR ITS OPERATION WITH ANY
LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY
OR BODY, (E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE SHOPPING CENTER, (F) THE MANNER,
QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE SHOPPING CENTER, OR (G)
COMPLIANCE OF THE SHOPPING CENTER WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION
OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE
EXISTENCE THEREIN, THEREON OR THEREUNDER OF HAZARDOUS MATERIALS. ADDITIONALLY,
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO PERSON ACTING ON BEHALF OF
SELLER IS AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF BUYER ACKNOWLEDGES THAT NO
PERSON HAS MADE, ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT REGARDING
THE SHOPPING CENTER OR THE TRANSACTIONS CONTEMPLATED HEREIN. BUYER ACKNOWLEDGES
THAT, HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE SHOPPING CENTER, BUYER IS
RELYING SOLELY ON ITS OWN INVESTIGATIONS AND NOT ON ANY INFORMATION PROVIDED OR
TO BE PROVIDED BY SELLER, OTHER THAN INFORMATION EXPRESSLY REQUIRED TO BE
PROVIDED BY SELLER HEREUNDER. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT EXCEPT
AS EXPRESSLY SET FORTH HEREIN TO THE MAXIMUM EXTENT PERMITTED BY LAW THE SALE
PROVIDED FOR HEREIN ARE MADE ON AN “AS-IS, WHERE-IS” BASIS WITH ALL FAULTS. THE
PROVISIONS OF THIS

 

10

--------------------------------------------------------------------------------


 

SECTION SHALL SURVIVE THE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.
FURTHERMORE, EXCEPT FOR ANY CLAIM THE BUYER MAY HAVE AS A RESULT OF THE BREACH
BY THE SELLER OF ANY EXPRESS REPRESENTATION OR WARRANTY OF SELLER SET FORTH
HEREIN, BUYER DOES HEREBY RELEASE AND FOREVER DISCHARGE SELLER, ITS DIRECTORS,
SHAREHOLDERS, OFFICERS, EMPLOYEES, LEGAL REPRESENTATIVES, AGENTS AND ASSIGNS,
FROM ANY AND ALL ACTIONS, CAUSES OF ACTION, CLAIMS AND DEMANDS FOR, UPON OR BY
REASON OF ANY DAMAGE, LOSS OR INJURY WHICH HERETOFORE HAVE BEEN OR WHICH
HEREAFTER MAY BE SUSTAINED BY BUYER RESULTING FROM OR ARISING OUT OF THE
PRESENCE OF ANY HAZARDOUS MATERIALS OR OTHER ENVIRONMENTAL CONTAMINATION ON OR
IN THE VICINITY OF THE PROPERTY, INCLUDING THE SOIL AND/OR GROUNDWATER
(HEREINAFTER REFERRED TO AS THE “CLAIMS”). THIS RELEASE APPLIES TO ALL SUCH
CLAIMS WHETHER THE ACTIONS CAUSING THE PRESENCE OF HAZARDOUS MATERIALS ON OR IN
THE VICINITY OF THE PROPERTY OCCURRED BEFORE OR AFTER THE CLOSING. THIS RELEASE
EXTENDS AND APPLIES TO, AND ALSO COVERS AND INCLUDES, ALL STATUTORY OR COMMON
LAW CLAIMS THE BUYER MAY HAVE AGAINST THE SELLER. THE PROVISIONS OF ANY STATE,
FEDERAL, OR LOCAL LAW OR STATUTE PROVIDING IN SUBSTANCE THAT RELEASES SHALL NOT
EXTEND TO CLAIMS, DEMANDS, INJURIES OR DAMAGES WHICH ARE UNKNOWN OR UNSUSPECTED
TO EXIST AT THE TIME, TO THE PERSON EXECUTING SUCH RELEASE, ARE HEREBY EXPRESSLY
WAIVED.

 

5.3                                 USA Patriot Act.

 

(a)                                  (a)                                  None
of the funds to be used for payment by Buyer of the Purchase Price will be
subject to 18 U.S.C. §§ 1956-1957 (Laundering of Money Instruments), 18 U.S.C.
§§ 981-986 (Federal Asset Forfeiture), 18 U.S.C. §§ 881  (Drug Property
Seizure), Executive Order Number 13224 on Terrorism Financing, effective
September 24, 2001, or the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H.R.
3162, Public Law 107-56 (the “US Patriot Act”).

 

(b)                                 (b)                                 Buyer is
not, and will not become, a person or entity with whom U.S. persons are
restricted from doing business with under the regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of Treasury (including those
named on OFAC’s Specially Designed and Blocked Persons list) or under any
statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), the USA Patriot Act, or other governmental
action.

 

6. POSSESSION; RISK OF LOSS

 

6.1                                 Possession. Possession of the Shopping
Center will be transferred to Buyer at the conclusion of the Closing, subject to
the Permitted Exceptions.

 

6.2                                 Risk of Loss.  All risk of loss to the
Shopping Center shall remain upon Seller until the conclusion of the Closing.
If, before Closing, any material and substantial portion (defined as damage in
excess of $250,000) of the Shopping Center is damaged by fire or other

 

11

--------------------------------------------------------------------------------


 

casualty, or if any material and substantial portion of the Shopping Center is
taken or formally threatened by eminent domain (defined as affecting any
Shopping Center building, and/or any Shopping Center parking, if the same
results in a noncompliance with zoning or impacts 10% or more of the total
parking, and/or adversely impacts any access drive serving the Shopping Center),
and/or violates the terms and conditions of any lease regarding minimum number
of parking spaces or parking ratios, Seller shall, within ten (10) days of such
damage or taking, notify Buyer thereof and Buyer shall have the option to:

 

(a)                                  terminate this Agreement upon notice to
Seller and Escrow Agent given within ten (10) business days after such notice
from Seller; or

 

(b)                                 proceed with the purchase of the Shopping
Center, in which event Seller shall assign to Buyer all Seller’s right, title
and interest in all amounts due or collected by Seller under any insurance
policies (together with Seller’s payment to Buyer of any deductible thereunder)
or as condemnation awards.

 

7. TITLE MATTERS

 

Seller has delivered or will deliver to Buyer promptly after the Effective Date
hereof copies of the Existing Title Policy and Existing Survey, and within ten
days of the Effective Date, Seller shall use diligent efforts to deliver to
Buyer’s counsel new Title Insurance Commitment. Within five (5) days of receipt
of the new title commitment, Buyer shall order a new Survey. Buyer will have ten
(10) business days after its receipt of both the new Title Insurance Commitment
and the new Survey, but no longer than the Inspection Period, within which to
notify Seller in writing of any conditions, defects, encroachments or other
objections to title or survey which are not acceptable to Buyer. Any matter
disclosed by the Title Insurance Commitment (other than liens removable by the
payment of money) or by the Survey which is not timely specified in Buyer’s
written notice to Seller, shall be deemed a Permitted Exception. Seller shall
use reasonable efforts to cure all objections to title or survey made by Buyer
(“Title Objections”) by Closing, but shall not be obligated to cure any Title
Objections, other than (i) those which are in the nature of a mortgage lien
voluntarily imposed by Seller; (ii) a mechanic’s or construction lien; or (iii)
other claim which can be cured by the payment of money, provided the amount of
money to be paid to effect the cure does not exceed $5,000.00 and in no event
shall Seller be obligated to institute any litigation to cure any Title
Objections. If Seller elects not to cure a Title Objection, Seller shall notify
Buyer in writing of such election. If any Title Objection is not cured by
Closing, Buyer may (i) refuse to purchase the Shopping Center and terminate this
Agreement and immediately receive a return of the Earnest Money Deposit; or (ii)
waive such objection(s) and close the purchase of the Shopping Center, subject
to the Title Objection(s), and without reduction of the Purchase Price.

 

8. CLOSING DELIVERIES

 

8.1                                 Seller Deliveries. At Closing Seller shall
deliver:

 

(a)                                  A special warranty deed in proper form for
recording, duly executed, witnessed and acknowledged, so as to convey to Buyer
the fee simple title to the Shopping Center, subject only to the Permitted
Exceptions;

 

(b)                                 Originals, if available, or if not, true
copies of the Leases and Contracts;

 

12

--------------------------------------------------------------------------------


 

(c)                                  Assignments to Buyer of all Leases and all
Contracts, containing an indemnity against breach of such instruments by Seller
prior to the Closing Date and including all security deposits and other sums
from tenants held by or for Seller with respect to the Leases, and containing a
reciprocal indemnity from Buyer against breach of such instruments and claims
made by tenants and others which arise from and after the Closing Date;

 

(d)                                 A quitclaim bill of sale or assignment of
all Personal Property and Materials;

 

(e)                                  An updated Rent Roll certified by Seller;

 

(f)                                    Tenant Estoppel Letters obtained by
Seller, if not already delivered to Buyer, which must include those from all
Major Tenants and seventy five percent (75.0%) by number of the other tenants
who have signed leases for any portion of the Shopping Center, together with
Seller’s estoppel (in the form required for the respective tenants) for each
tenant not delivering an estoppel (i.e., to achieve 100% estoppel delivery to
Buyer). If Seller delivers a Seller’s Estoppel Letter for any tenant and within
ninety (90) days thereafter delivers a Tenant Estoppel Letter from such tenant
in form required herein and containing the same provisions as are included in
the Seller’s Estoppel, Seller will be released from any and all liabilities and
obligations thereafter accruing under such Seller’s Estoppel Letter;

 

(g)                                 An owner’s affidavit, non-foreign affidavit,
non-tax withholding certificate and such other documents as may reasonably be
required by the Title Company in order to effectuate the provisions of this
Agreement and the consummation of the transactions contemplated herein;

 

(h)                                 Resolutions or affidavits of Seller
authorizing the transaction described herein;

 

(i)                                     An executed audit representation letter
in the form attached hereto as Exhibit 8.l(i), and made a part hereof;

 

(j)                                     Letters to tenants signed by Seller, in
the form attached hereto as Exhibit 8.1(j), and made a part hereof, notifying
the tenants of the acquisition of the Shopping Center by Buyer and directing the
tenants to pay all rents and other sums to Buyer from and after the Closing
Date;

 

(k)                                  An updated certificate, as of closing,
certifying that the representations and warranties contained in Article 4 of
this agreement remain true and correct in all material respects; and

 

(1)                                  Such other documents as the Title Company
may reasonably request to effect the transaction contemplated by this Agreement.

 

8.2                                 Buyer Deliveries. At Closing Buyer shall
deliver:

 

13

--------------------------------------------------------------------------------


 

(a)                                  Subject to the terms of subparagraph 2.2
hereof, a direction to Escrow Agent to disburse the Earnest Money Deposit to
Seller;

 

(b)                                 The balance of the Purchase Price;

 

(c)                                  The reciprocal indemnity described in
Subsection 8.l(c) above;

 

(d)                                 Resolutions or affidavits of Buyer
authorizing the transactions described herein; and

 

(e)                                  Such other documents as the Title Company
may reasonably request to effect the transactions contemplated by this
Agreement.

 

8.3                                 Reasonable Efforts. Each of the parties
hereto agrees to use reasonable efforts to take or cause to be taken all actions
reasonably necessary, proper or advisable to consummate the transactions
contemplated by this Agreement.

 

9. BREACH; REMEDIES

 

9.1                                 Breach by Seller.  In the event of a breach
of Seller’s obligations herein, Buyer may, at Buyer’s election: (i) terminate
this Agreement and receive a return of the Earnest Money Deposit, and the
parties shall have no further rights or obligations under this Agreement (except
as expressly survive termination); (ii) enforce this Agreement by suit for
specific performance (including costs and expenses of suit, including reasonable
attorney’s fees); or (iii) waive such breach and close the purchase contemplated
hereby, notwithstanding such breach.

 

9.2                                 Breach by Buyer. In the event of a breach of
Buyer’s obligations herein, Seller’s sole legal and equitable remedy (except for
breaches related to Buyer’s indemnity and insurance obligations) shall be to
terminate this Agreement and retain Buyer’s Earnest Money Deposit as AGREED
LIQUIDATED DAMAGES for such breach, and upon payment in full to Seller of such
Earnest Money Deposit, the parties shall have no further rights, claims,
liabilities or obligations under this Agreement (except the indemnity and
insurance obligations of Buyer, for which Seller, in the event of a breach
thereof by Buyer, shall have available to it all remedies at law or in equity).

 

10. MISCELLANEOUS

 

10.1                           Commissions. Seller and Buyer represent to each
other that neither Seller (in the case of Seller’s representation) nor Buyer (in
the case of Buyer’s representation) has dealt with nor does it have any
knowledge of any broker or other person who has or may have any claim against
Seller, Buyer or the Shopping Center for a brokerage commission, finder’s fee or
like payment arising out of or in connection with this transaction, other than
Broker (which fee shall be paid by Seller pursuant to separate agreement). Buyer
agrees to indemnify and hold Seller harmless from any other such claim arising
by, through or under Buyer, and Seller agrees to indemnify and hold Buyer
harmless from any other such claim arising by, through or under Seller.

 

10.2                           Notices. All notices and demands of any kind
which either party may be required or may desire to serve upon the other party
in connection with this Agreement shall be in writing, signed by the party or
its counsel identified below, and shall be served (as an alternative to

 

14

--------------------------------------------------------------------------------


 

personal service) by overnight courier service or facsimile transmission
(followed promptly by personal service or mailing of a hard copy), at the
addresses set forth below:

 

As to Seller:

Regency Centers, L.P.
Attention: Barry Argalas
121 West Forsyth Street, Suite 200
Jacksonville, Florida 32202
Telephone: 904/598-7464
Facsimile: 904/354-3448

 

15

--------------------------------------------------------------------------------


 

With a copy to Seller’s Counsel:

Rogers Towers, P.A.
Attention: William E. Scheu, Esq.
And John R. Ibach, Esq.
1301 Riverplace Blvd., Suite 1500
Jacksonville, Florida 32207
Telephone: 904/398-3911
Facsimile: 904/396-0663

 

 

As to Buyer:

Inland Real Estate Acquisitions, Inc.
Attention: Vice Chairman
2901 Butterfield Road
Oak Brook, Illinois 60523
Telephone: 630-218-4948
Facsimile:   630-218-4935

 

 

With a copy to Buyer’s Counsel:

The Inland Real Estate Group, Inc.
Attention: General Counsel
2901 Butterfield Road
Oak Brook, Illinois 60523
Telephone: 630-218-8000
Facsimile:  630-219-4900 and 630-571-2360

 

 

With a copy to Escrow Agent:
(if required)

Chicago Title Insurance Company
Attention: Nancy Castro
171 North Clark Street
Chicago, Illinois 60601
Telephone: 312-223-2709
Facsimile: 312-223-2108

 

 

As to Broker:

Staubach Retail Services Southeast, L.L.C.
Attention: Thomas Statham
3400 Peachtree Road, N.E., Suite 1100
Atlanta, Georgia 30326
Telephone:                                       
Facsimile:                                        

 

Any such notice or demand so secured, shall constitute proper notice hereunder
upon delivery to the United States Postal Service or to such overnight courier,
or by confirmation of the facsimile transmission.

 

10.3                           Headings.  The titles and headings of the various
sections hereof are intended solely for means of reference and are not intended
for any purpose whatsoever to modify, explain or place any construction on any
of the provisions of this Agreement.

 

10.4                           Validity. If any of the provisions of this
Agreement or the application thereof to any persons or circumstances shall, to
any extent, be invalid or unenforceable, the remainder of

 

16

--------------------------------------------------------------------------------


 

this Agreement shall not be affected thereby, and every other provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

 

10.5                           Attorneys’ Fees.  In the event of any dispute,
litigation or other proceeding between the parties hereto to enforce any of the
provisions of this Agreement or any right of either party hereunder, the
unsuccessful party to such dispute, litigation or other proceeding shall pay to
the successful party all costs and expenses, including reasonable attorneys’
fees, incurred at trial, on appeal, and in any arbitration, administrative or
other proceedings, all of which may be included in and as a part of the judgment
rendered in such litigation. Any indemnity provisions herein shall include
indemnification for such costs and fees. This section shall survive the Closing
or a prior termination hereof.

 

10.6                           Time. Time is of the essence of this Agreement,
provided that if any date upon which some action, notice or response is required
of any party hereunder occurs on a weekend or national holiday, such action,
notice or response shall not be required until the next succeeding business day.

 

10.7                           Governing Law.  This Agreement shall be governed
by the laws of the state in which the Property is located.

 

10.8                           Gender; Plural; Singular; Terms.  A reference in
this Agreement to any gender, masculine, feminine or neuter, shall be deemed a
reference to the other, and the singular shall be deemed to include the plural
and vice versa, unless the context otherwise requires. The terms “herein,”
“hereof,” “hereunder,” and other words of a similar nature mean and refer to
this Agreement as a whole and not merely to the specified section or clause in
which the respective word appears unless expressly so stated.

 

10.9                           Exhibits. All exhibits attached hereto are
incorporated herein by reference to the same extent as though such exhibits were
included in the body of this Agreement verbatim.

 

10.10                     Counterparts, Further Instruments, Etc. This Agreement
may be executed in counterparts, and when so executed shall be deemed executed
as one agreement. Seller and Buyer shall execute any and all documents and
perform any and all acts reasonably necessary to fully implement this Agreement.

 

10.11                     No Recording.  Neither this Agreement nor any
memorandum notice or short form hereof shall be recorded.

 

10.12                     Survival. The indemnities, representations and
warranties of each of Seller and Buyer, and their respective obligations
intended to be performed after the Closing, if any, shall survive for a period
of six (6) months after the Closing.

 

10.13                     Successors and Assigns.  Buyer shall not assign its
rights hereunder except to affiliated entities. An affiliated entity for
purposes hereof shall include any entity which is wholly owned by a party or by
a parent of a party, or any entity in which a party or a parent of a party has
an equity interest and is a general or managing partner/member. The terms and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the heirs, successors and permitted assigns of the parties. No third
parties, including any brokers or creditors, shall be beneficiaries hereof or
entitled to any rights or benefits hereunder.

 

17

--------------------------------------------------------------------------------


 

10.14                     Entire Agreement.  This Agreement, together with the
exhibits attached hereto, supercedes all prior agreements between the parties as
to the Property, if any, and constitutes the entire agreement between the
parties with respect to the subject matter hereof. This Agreement may not be
modified, amended or otherwise changed in any manner except by a writing
executed by Buyer and Seller or their respective counsel identified herein.

 

10.15                     Section 1031 Exchange.  Buyer acknowledges that Seller
may effect a like-kind exchange under Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”). Accordingly, Buyer agrees that it will
cooperate with Seller to effect a tax-free exchange in accordance with the
provisions of Section 1031 of the Code and the regulations promulgated with
respect thereto. Seller shall be solely responsible for any additional fees,
costs or expenses incurred in connection with the like-kind exchange
contemplated by this paragraph, and Buyer shall not be required to execute any
document other than an assignment of the contract to a qualified intermediary
and a closing statement identifying the qualified intermediary as the Seller,
nor incur any debt, obligation or expense in accommodating Seller hereunder. In
no event shall Seller’s ability or inability to effect a like-kind exchange, as
contemplated hereby, in any way delay the Closing or relieve Seller from its
obligations and liabilities under this Agreement. Seller hereby agrees to
indemnify and hold harmless Buyer from any liability, losses or damages incurred
by Buyer in connection with or arising out of the Section 1031 like-kind
exchange, including but not limited to any tax liability.

 

10.16                     Buyer’s Conditions to Closing: It is a condition to
Buyer’s obligation to close that as of the date of Closing: (i) all tenant
improvement allowances and leasing commissions for any tenant lease shall have
been fully paid and discharged (or credited to Buyer at Closing), and (ii) there
shall not then exist any “Material Default” by any tenant under any lease either
on the part of Seller, as landlord, or any tenant.  Material Default as used
herein shall include any one or more of the following events have occurred since
the Effective Date of this Agreement: (i) a tenant has ceased operation of its
business; (ii) a tenant is 60 days late in payment of Base Rent; or (iii) a
tenant has violated an exclusive use limitation or other restriction contained
in a lease.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

“SELLER”

 

 

 

REGENCY CENTERS, L.P., a Delaware
limited partnership

 

 

 

 

 

By: Regency Centers Corporation, a Florida
corporation

 

Its: General Partner

 

 

 

 

By:

/s/ Barry Argalas

 

 

 

Name: Barry Argalas

 

 

Its: Vice President

 

 

 

 

Date:

11-10

, 2004

 

 

 

 

 

Tax Identification No: 59-3191743

 

18

--------------------------------------------------------------------------------


 

 

“BUYER”

 

 

 

INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation

 

 

 

By:

/s/ Jason A. Lazarus

 

 

Name:

Jason A. Lazarus

 

 

Title:

V.P.

 

 

 

 

Date:

November 9

, 2004

 

 

 

Tax Identification No: 36-3614035

 

19

--------------------------------------------------------------------------------